Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 13, 2018

The Court of Appeals hereby passes the following order:

A19A0565, A19A0566. ROY BOONE BRIGHT v. THE STATE (TWO CASES).

      Roy Boone Bright represented himself at trial and was found guilty of burglary
and theft. Bright filed a pro se motion for new trial. The trial court appointed counsel
who filed an amended motion for new trial, asserting that Bright had not knowingly
and intelligently waived his right to trial counsel. The trial court granted the motion
for new trial. The trial court then conducted a Faretta1 hearing at which Bright
testified regarding his desire to represent himself in the subsequent trial. The trial
court thus permitted Bright’s appointed counsel to withdraw, and Bright filed
multiple motions, including a motion to dismiss the charges against him and a motion
to recuse the trial judge, both of which the trial court denied.
      It is difficult to decipher Bright’s pro se notices of appeal. But it appears he
seeks to challenge the order denying his motion to recuse in Case Number A19A0565
and the order denying his motion to dismiss in Case Number A19A0566.
Pretermitting the exact nature of the appeals, we lack jurisdiction.
      When the trial court grants a criminal defendant’s motion for new trial, the case
is not final for purposes of filing a direct appeal. See State v. Ware, 282 Ga. 676, 677
(653 SE2d 21) (2007). Because Bright’s criminal case remains pending before the
trial court, Bright was required to use the interlocutory appeal procedures – including
obtaining a certificate of immediate review from the trial court – to appeal. See
OCGA § 5-6-34 (b); Keller v. State, 275 Ga. 680, 680-681 (571 SE2d 806) (2002) (a
criminal case remains pending until the court enters a written judgment of conviction

      1
          Faretta v. California, 422 U. S. 806 (95 SCt 2525, 45 LEd2d 562) (1975).
and sentence); Crolley v. State, 182 Ga. App. 2, 2-3 (1) (354 SE2d 864) (1987)
(same).
      Bright’s failure to follow the requisite appellate procedure deprives us of
jurisdiction to consider these appeals, which are hereby DISMISSED.2

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/13/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




      2
       The State has filed motions to dismiss the appeals, but on other grounds. In
view of our dismissal order, the State’s motions are hereby DISMISSED as moot.